EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 18th day of December, 2009

BETWEEN:

PETER RUXTON

(hereinafter referred to as the "Employee")

OF THE FIRST PART

AND

GENTOR RESOURCES, INC.

(hereinafter referred to as the "Corporation")

OF THE SECOND PART

WHEREAS the Corporation desires to retain  the Employee to provide the Services
 described in this Agreement;

AND WHEREAS the Employee desires to perform the Services for the Corporation;

NOW THEREFORE in consideration of the mutual promises and covenants contained
 in this Agreement, the parties hereto agree as follows:

1.

Definitions

1

In this Agreement:

(a)

"Agreement" means this Agreement, all schedules attached, and any amendments
made to the foregoing;

(b)

"Base Salary" means One Hundred and Ten Thousand United Kingdom Pounds
(£110,000) per annum;

(c)

"Board of Directors" means the board of directors of the Corporation;

(d)

"Cause for Termination" means:

(i)

the failure by the Employee to perform, observe or comply with any term,
 condition or obligation required under this Agreement, including the
requirement to provide the Services, if such failure has continued for a period
ten (10) days after written notice of such failure has been given by  the
Corporation to the Employee; or

(ii)

the engaging by the Employee in any act that is injurious to the  Corporation,
monetarily or otherwise; or

(iii)

the engaging by the Employee in any criminal act of dishonesty resulting  or
intended to result directly or indirectly in personal gain of the Employee  at
the Corporation's expense; or

(iv)

the engaging by the Employee in any act whereby the Employee makes  any personal
profit arising out of or in connection with a transaction to which the
Corporation is a party or with which it is associated without making disclosure
to and obtaining  the prior written consent of the  Corporation; or

(v)

notwithstanding (i) above, a breach by the Employee of the provisions of
 Section 6.1 at any time; or

(vi)

such other cause for termination recognized by law;

(e)

"Confidential Information" means collectively the confidential information of
the Corporation and includes but is not limited to information: concerning the
Corporation's assets, drilling results, exploration results and other technical
data; concerning the present and contemplated business and prospects of the
 Corporation; concerning financial information, contracts, pending financings
and  other transactions of the Corporation; concerning the existence of this
Agreement,  its contents and negotiations between the parties; concerning
employees of the Corporation or applicants for employment with the Corporation,
their names and  addresses; and concerning all other information which may not
have been made public by the Corporation.  For the purposes of this definition,
Corporation shall be defined to include Gentor Resources, Inc. and all of its
affiliated and related  entities;

(f)

"Date of Termination" means the earlier of:

(i)

the expiry of the Term; and

(ii)

the date of termination of this Agreement pursuant to Section 7;  

(g)

"Other Benefits" has the meaning ascribed thereto in Schedule "A";

(h)

"Person" means a natural person, firm, trust, partnership, association,
corporation, syndicate, government or governmental board or agency;

(i)

"Services" means the services provided by the Employee to the Corporation as
described under Section 3.1; and

(j)

"Term" means the term of this Agreement set out in Section 2.1.   

(ii)

In this Agreement (including the Schedule hereto), references to "£" are to
United Kingdom pounds.

2.

Term

1

Subject to earlier termination as hereinafter provided, the term of this
Agreement shall  commence on January 1, 2010 and shall continue for a period of
twenty-four (24) months.  The extension of the term will be discussed at the end
of the said twenty-four (24) month period. Any extension shall be subject to the
mutual written agreement of both parties hereto.

3.

Duties of Employee

1

The Employee agrees to use best efforts to enhance and improve the business and
profile  of the Corporation and shall, without limiting the generality of the
foregoing, provide the  following services to the Corporation:

(a)

the services described in Schedule "A"; and

(b)

act honestly, in good faith and in the best interests of the Corporation and
exercise  the degree of diligence and responsibility that a person having the
Employee's  expertise and knowledge of the affairs of the Corporation would
reasonably be  expected to exercise in comparable circumstances.

The Employee's services hereunder shall be performed at locations to be
designated by the Corporation from time to time.

The Corporation acknowledges that the Employee has advised the Corporation that
the  Employee is currently, and intends to continue as, a non-executive director
of Platmin Ltd, a non-executive Chairman of Central China Goldfields plc and a
Partner of Tembo Capital LLP.   

4.

Reporting Procedures

1

The Employee shall report to the Board of Directors or its designate.  Except as
may be specifically provided in Schedule "A", the Employee shall report fully,
on a monthly basis, on  the status of the Services and results obtained and
advise to the best of the Employee's ability in accordance with reasonable
business standards on matters affecting the Corporation that may  arise from
time to time during the Term.

5.

Remuneration

1

As remuneration for the Services provided by the Employee, the Corporation
shall:

(a)

pay to the Employee the Base Salary (less any required withholding taxes and
 other statutory deductions) and provide to the Employee the Other Benefits, all
in  accordance with Schedule "A"; and

(b)

reimburse the Employee for all reasonable expenses incurred by the Employee
 while rendering Services, provided that the Employee supplies the Corporation
 with vouchers, receipts, invoices or other reasonable details  in respect of
any  expenses for which the Employee desires to be reimbursed by the
Corporation.  Notwithstanding the foregoing, where expenses are to be incurred,
such expenses  must have the prior approval of the Corporation before being
incurred.

2

The Employee will be responsible for all income taxes payable in respect of the
Services.

6.

Non-Solicitation and Confidentiality

1

The Employee acknowledges that the Employee has and will be entrusted with
Confidential Information. The Employee acknowledges that the Confidential
Information may be disclosed verbally or in writing at any time to the Employee
and that disclosure of any of the Confidential Information to competitors of the
Corporation or to the general public would be highly detrimental to the best
interests of the Corporation.  The Employee further acknowledges that the right
to maintain confidential the Confidential Information constitutes a proprietary
right that the Corporation is entitled to protect. Accordingly:

(a)

the Employee covenants and agrees with the Corporation that the Employee will
 not disclose any of the Confidential Information to any Person nor shall the
 Employee use the same for any purposes other than those of the Corporation;

(b)

the Employee, covenants and agrees with the Corporation that during the Term
 and at any time during a one (1) year period following the Date of Termination
 the Employee will not, either individually or in conjunction with any Person,
 induce any employee of the Corporation to leave the employ of the Corporation
or  to become employed by any Person other than the Corporation;

(c)

the Employee shall cause any copies  or reproductions of the Confidential
 Information made by the Employee to bear the copyright or proprietary notices
 contained in the original;

(d)

the Employee shall, upon completion of the Services, upon termination of the
 Employee's engagement hereunder, or upon demand, whichever is earliest, return
 to the Corporation any and all Confidential Information, including any copies
or  reproductions, in the Employee's possession or control; and

(e)

the Employee shall promptly advise the Corporation if the Employee learns of any
 unauthorized use or disclosure of Confidential Information, and the Employee
 shall provide to the Corporation complete details regarding same.

2

The Employee acknowledges that the breach or threatened breach of the
obligations under this Article 6 by the Employee will give rise to irreparable
injury to the Corporation, which injury will be inadequately compensable in
money damages.  Accordingly, the Corporation may seek and obtain injunctive
relief against the breach or threatened breach of the foregoing undertakings, in
addition to any other legal remedies that may be available.  The Employee
further acknowledges and agrees that the covenants and agreements contained in
this  Article are necessary for the protection of the Corporation's legitimate
business interests and are reasonable in scope and content.

3

For the purposes of this Article 6, "Corporation" shall be defined to include
Gentor Resources, Inc. and all of its affiliated and related companies.

7.

Termination

1

The Employee may terminate this Agreement at any time by giving the Corporation
three (3) months' advance notice in writing.  

2

The Corporation may terminate this Agreement at any time by giving the Employee
three (3) months' advance notice in writing.  

3

The Corporation may terminate this Agreement effective immediately in the event
of the happening of a Cause for Termination.

4

The provisions of Article 6 shall survive the termination or expiration of this
Agreement until the parties hereto mutually agree to the release of such
obligations.

8.

Notice

1

All notices under this Agreement to the Employee shall be given by e-mail at the
following e-mail address:

E-mail address:  PRuxton@tembocapital.com

All such notices are deemed to be received on the day the e-mail is sent.   

All notices under this Agreement to the Corporation shall be given by fax at the
following fax number and shall be to the attention of the Chief Financial
Officer of the Corporation:

Fax number:  +1 416 366 7722

All such notices are deemed to be received on the day the fax is sent provided
that receipt of such fax has been confirmed to the sender.   

Any party hereto may designate a different e-mail address or fax number, as
applicable, for notices in accordance with this Section.

9.

Assignment

1

This Agreement shall not be assignable by the Employee without the prior written
consent of the Corporation.  This Agreement shall operate to the benefit of and
be binding upon the Employee and the Corporation and their permitted assigns.

10.

Governing Law

1

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Canadian province of Ontario and the laws of Canada
applicable therein.

11.

Attornment

1

The Corporation and the Employee each hereby attorn to the jurisdiction of the
courts of the Canadian province of Ontario provided that nothing herein
contained shall prevent the Corporation from proceeding at its election against
the Employee in the courts of any other  province or country.

12.

Waiver of Performance

1

The Employee and the Corporation may, in writing, extend the time for
performance or waive non-compliance or non-performance by the other of the
other's obligations, covenants and agreements under this Agreement.  No act or
failure to act of the Employee or the Corporation shall be deemed to be an
extension or waiver of timely or strict performance by the other of  his/its
obligations, covenants and agreements under this Agreement.

13.

Time of Essence

1

Time is and shall always remain the essence of this Agreement.

14.

Entire Agreement

1

This Agreement constitutes the entire understanding and agreement between the
parties hereto, and supersedes all prior oral or written representations,
understandings or agreements  between the parties hereto with respect to
engaging the Employee or the provision of Services by the Employee to the
Corporation.

15.

Severability

1

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable such  provision shall be restricted in order to render it legal,
valid and enforceable or shall be severed  from the Agreement so as not to
affect the validity or enforceability of the remainder of this  Agreement.

16.

Compliance with Law

1

The Employee agrees to comply with all applicable laws, ordinances, regulations
and codes in performance of the  Employee's obligations under this Agreement.
 The Employee further agrees to hold harmless and indemnify the Corporation or
the appropriate subsidiary or affiliate of the Corporation against any loss or
damage, including reasonable solicitors' fees, that  may be sustained by reason
of the failure of Employee to comply with any laws, ordinances, regulations or
codes.

17.

Amendments

1

No amendment to this Agreement shall be valid or binding unless set forth in
writing and duly executed by both of the parties hereto.

18.

Independent Legal Advice

1

The parties hereto hereby represent and warrant to each other and acknowledge
and agree  that they have had the opportunity to seek and were not prevented nor
discouraged from seeking  independent legal advice prior to the delivery of this
Agreement and that, in the event that they did not avail themselves of that
opportunity prior to signing this Agreement, they did so  voluntarily without
any undue pressure and agree that their failure to obtain independent legal
 advice shall not be used by them as a defence to the enforcement of their
obligations under this  Agreement.

19.

Schedule

1

The parties hereto acknowledge that Schedule "A" forms a part of this Agreement
and is incorporated herein by reference.










IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first written above.







GENTOR RESOURCES, INC.

Per: /s/Arnold T. Kondrat

____________________________________________________

Name: Arnold T. Kondrat  

Title: Executive Vice President




SIGNED, SEALED

]
AND DELIVERED

]
in the presence of

]

/s/Peter Ruxton

____________________________________________________

     PETER RUXTON  





--------------------------------------------------------------------------------

SCHEDULE "A"

1.

Scope of Services

The Services shall be provided on a full time basis during the Term and shall
consist of  the following:

•

work with the Board of Directors to develop and implement an appropriate
strategy for  growing value for the Corporation;

•

secure or assist in securing (a) an additional two exploration blocks in Oman,
and (b) the Cyprus copper opportunity, in each case on optimal terms for the
Corporation;   

•

develop, implement and oversee appropriate exploration programs for the
Corporation's projects in Oman and Cyprus, including preparing the respective
budgets for such programs in conjunction with the Corporation's management team;

•

recruit the appropriate management and personnel to carry out the said
exploration programs;  

•

establish and oversee the management of an office in each of Oman and Cyprus in
furtherance of the foregoing;

•

participate in international "road-shows" when required;

•

assist with the Corporation's financings from a CEO/technical perspective;

•

present at conferences on either the Corporation or relevant topics within the
Corporation's industry that will add credibility to the Corporation, as and when
appropriate; and  

•

implement appropriate strategies and programs to manage the socio-political
developments for the Corporation to operate in Oman and Cyprus.

To facilitate the provision of Services, the Corporation shall appoint the
Employee to the offices  of Chief Executive Officer and President of the
Corporation to serve at the pleasure of the Board  of Directors.   

2.

Remuneration for Services

The Corporation agrees to pay the Employee the Base Salary in monthly
instalments of Nine Thousand One Hundred and Sixty-Seven United Kingdom Pounds
(£9,167) payable in arrears on the last day of the month.  The Corporation also
agrees to provide the following benefits to the Employee (the "Other Benefits"):

(a)

Stock options to purchase an aggregate of 300,000 common shares of the
Corporation, such stock options to be granted pursuant to the terms of the
Corporation's Stock Option Plan, to have a five year term (subject to earlier
termination in accordance with the said Plan) and to have such exercise price as
is determined by the Board of Directors in its sole discretion upon granting the
stock options.

(b)

An annual performance bonus of up to 35% of the Base Salary, if deemed advisable
by,  and subject to such terms as determined by, the Board of Directors in its
sole discretion.  

(c)

The Corporation shall provide for the Employee while in employment with the
Corporation such medical and evacuation insurance coverage which the Corporation
may have in place from time to time generally for employees of the Corporation.
 The Employee hereby consents to a medical officer making a full report to the
Corporation upon any medical examination that may be required under the terms of
any medical insurance scheme.   

(d)

Paid leave for all statutory and public holidays normally observed in England
and for a  further 30 working days' (Monday to Friday) in respect of each
completed year of service; such  period of leave to be proportionately reduced
if this Agreement is terminated prior to the end of  the Term.   



